             Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

  WILLIAM PUNCHES,                                 §     CIVIL ACTION NO.: 3:21-cv-100
                                                   §
                    Plaintiff,                     §
                                                   §
  v.                                               §
                                                   §     JURY DEMANDED
  HCA MANAGEMENT SERVICES,                         §
  L.P. dba SURGICAL CENTERS OF                     §
  EL PASO                                          §

                   Defendant.

_____________________________________________________________________________

           PLAINTIFF WILLIAM PUNCHES’ ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       NOW COMES Plaintiff William Punches (hereinafter referred to as “Plaintiff”) in the

above-referenced matter, complaining of and about Defendant HCA Management Services, L.P.

dba Surgical Centers of El Paso (hereinafter referred to as “Surgical Centers of El Paso” or

“Defendant”), and files this Original Complaint, showing the following to the Court:

                                         I.      PARTIES

       1.      Plaintiff William Punches is an individual residing in El Paso County, Texas.

Plaintiff was employed by Defendant, who conducts business in El Paso County, Texas. Plaintiff

is a citizen of the State of Texas and of the United States.

       2.      Defendant Surgical Centers of El Paso is a Limited Partnership incorporated in the

State of Deleware. Surgical Centers of El Paso regularly conducts business in El Paso, Texas.

Surgical Centers of El Paso may be served by serving its registered agent, CT CORPORATION

SYSTEM at 1999 BRYAN ST., STE. 900 DALLAS, TX 75201.
             Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 2 of 8




                                    II.     JURISDICTION

        3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under the following federal statutes: (a) Title VII of the Civil Rights Act of 1964 (as

amended) (which is codified in 42 U.S.C. §§ 2000e-2(a) and 2000e-3(a)) (hereinafter referred to

as “Title VII”); (b) the Religious Discrimination, Title VII of the Civil Rights Act of 1964 (Title

VII).

        4.     Additionally, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. §

1367, over Plaintiff’s similar state claims that arise under the Texas Commission on Human Rights

Act (which is codified in Chapter 21 of the Texas Labor Code, including Texas Labor Code §

21.001 et seq.) (hereinafter referred to as the “TCHRA”) because such claims are so related to the

claims within the Court’s original jurisdiction that they form part of the same case or controversy

under Article 3 of the United States Constitution.

        5.     Venue is proper in the Western District of Texas, Houston Division, pursuant to 28

U.S.C. § 1391(a), because this is the judicial district where a substantial part of the events or

omissions giving rise to the claim occurred.

              III.      EXHAUSTION OF ADMINISTRATIVE REMEDIES

        6.     On January 15, 2021, Plaintiff filed a Charge of Discrimination (Charge No. 453-

2020-01103) with the U.S. Equal Employment Opportunity Commission (hereinafter referred to

as the “EEOC”) and the Texas Workforce Commission against Defendant for religious

discrimination and retaliation.

        7.     Subsequently, the Texas Workforce Commission issued Plaintiff a Notice of Right

Sue, dated March 10, 2021.

                                          IV.    FACTS




Plaintiff’s Original Complaint                                                                    2
             Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 3 of 8




       8.      Plaintiff is a forty-nine (49) year old male and a member of the Church of Jesus

Christ of Latter Day Saints. Plaintiff was hired by Surgical Centers of El Paso on or about

December 2, 2019.

       9.      On January of 2020, Donna Flake, who was the Chief Business Office Director,

came forward to Plaintiff to inform him that Laurie Lucero-Gonzalez did not want to hire Plaintiff

and that Ms. Lucero-Gonzalez had said Plaintiff would “not last six months.” During this time,

Ms. Lucero-Gonzalez would overstep her duties and job description as the Director of Business

Development. She was not a direct report to the Plaintiff, but rather reported to Matthew Sara, VP

of Business Development in Dallas, Texas.

       10.     On February 2020, Plaintiff made a complaint regarding Laurie Lucero-Gonzales,

because she was involving herself in issues that were not part of her job, was overstepping her job

description and/or authority, and was inappropriately requesting to be included in clinical issues.

Lee Hamilton and Hamel Patel became involved to investigate the issue. After an investigation,

Ms. Lucero-Gonzalez was disciplined by her superiors Matthew Sara V.P. and Justin Button

A.V.P. as she had spent her working time attempting to derail Plaintiff’s employment rather than

performing her assigned duties.

       11.     In March 2020, Plaintiff was informed by Donna Flake that Ms. Lucero-Gonzales

had asked other female staff, including Sonia Butzke, to record personal conversations they had

with Plaintiff on their mobile phones to get Plaintiff to say something that was offensive. Plaintiff

would later learn that the reason Ms. Lucero-Gonzales, Ms. Butzke, and their compatriots wanted

him gone was because he is a member of the Church of Jesus Christ of Latter Day Saints.

       12.     Plaintiff informed Defendant on several occasions that Ms. Lucero-Gonzales was

out to get him fired, she was recording conversations with him, had others trying to record




Plaintiff’s Original Complaint                                                                     3
               Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 4 of 8




conversations with him, and she was looking for any opportunity she could to get him fired.

       13.      On March 24, 2020, all elective cases were postponed by the state and federal

governments over the COVID 19 Pandemic. Staff were sent home and provided pandemic pay.

Ms. Lucero-Gonzales began working from home.

       14.      On May 7, 2020, Plaintiff attended a nurse’s week cookout. Plaintiff brought his

personal grill and all the food to feed 50 staff. A male staff Member asked about the hot dogs as

they were extra-large. Plaintiff then stated that earlier that day his wife had made a joke to him

about nurses liking big wieners. This comment was made in jest to a male with which Plaintiff

had a friendly relationship and with whom Plaintiff knew would not be offended by the comment.

However, some how this comment was overheard and relayed to Ms. Lucero-Gonzales who made

a sexual harassment complaint.

       15.      Donna Flake informed Plaintiff that on June 4th, 2020, an email was sent by Sonia

Butzke that said that the Plaintiff had 5 wives. This was due to the fact Plaintiff is a member of the

Church of Jesus Christ of Latter-Day Saints, commonly referred to as Mormons.

       16.      On June 24, 2020, the HR representative from El Paso arrived at Plaintiff’s office

at 9:30 A.M. A phone conference with Hamel Patel VP CWT and Christina from Corporate HR

were included. Plaintiff was suspended and was subsequently terminated on July 1, 2020 for a

policy violation regarding his comment from May 7, 2020. Mr. Patel stated that only 5 people had

been interviewed, including Dr. Compean. Plaintiff was not given an opportunity to rebut the

accusations.

                                         V.      CLAIMS

  COUNT 1 - DISCRIMINATION, TITVLE VII OF THE CIVIL RIGHTS ACT OF 1964

       17.      Plaintiff hereby incorporates by reference all allegations contained in the preceding




Plaintiff’s Original Complaint                                                                      4
              Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 5 of 8




paragraphs as though fully set forth herein.

        18. Defendant intentionally engaged in unlawful employment practices against Plaintiff

because of his religion (The Church of Jesus Christ of Latter-Day Saints), including discrimination

and retaliation.

        19. Defendant discriminated against Plaintiff in connection with the compensation, terms,

conditions, and privileges of employment; or, limited, segregated, or classified Plaintiff in a

manner that would deprive or tend to deprive Plaintiff of any employment opportunity or adversely

affect his status because of Plaintiff’s religion (i.e., The Church of Jesus Christ of Latter Day

Saints), in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). As a

result of Defendant’s discrimination, Plaintiff suffered damages (in an amount that is within the

jurisdictional limits of this Court).

                             COUNT 2 - TITLE VII RETALIATION

        20.     Plaintiff hereby incorporates by reference all allegations contained in the preceding

paragraphs as though fully set forth herein.

        21.     Defendant intentionally retaliated against Plaintiff because of the complaints of

religious discrimination that Plaintiff made to Defendant, which was in violation of Title VII. As

a result of Defendant’s retaliation, Plaintiff suffered damages (in an amount that is within the

jurisdictional limits of this Court).

                       COUNT 3 - TCHRA DISCRIMINATION CLAIM

        22.     Plaintiff hereby incorporates by reference all allegations contained in the preceding

paragraphs as though fully set forth herein.

        23.     Plaintiff has satisfied all jurisdictional prerequisites in connection with his claim

under the Texas Commission on Human Rights Act (“TCHRA”), TEX. LABOR CODE. §§21.001




Plaintiff’s Original Complaint                                                                     5
              Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 6 of 8




et. seq. Specifically, (a) Plaintiff has filed a charge of discrimination and was issued his Notice of

Rights to File Civil Action on March 10, 2021. Therefore, this action is being commenced within

the required time limits.

        24.    Defendant is an “employer” as defined by the TCHRA.

        25.    Defendants willfully and intentionally engaged in unlawful employment practices

against Plaintiff based on Plaintiff’s religion.

        26.    Plaintiff was subjected to adverse employment actions, namely, discriminated

against in connection with the compensation, terms, conditions, and privileges of employment, as

well as limited, segregated, or classified in a manner that would deprive or tend to deprive Plaintiff

of any employment opportunity or adversely affect his status on the account of Plaintiff’s religion

(i.e. The Church of Jesus Christ of Latter Day Saints), in violation of the Texas Commission on

Human Rights Act (which is codified in Chapter 21 of the Texas Labor Code, including Texas

Labor Code § 21.001 et seq.).

        27.    Defendant’s employees who did not practice the religion of The Church of Jesus

Christ of Latter Day Saints were treated more favorably, compared to Plaintiff. Plaintiff was the

only person terminated for these reasons and was the only employee in the position practicing the

religion of The Church of Jesus Christ of Latter Day Saints.

        28.    Plaintiff was targeted because he was the only employee that practiced the religion

of The Church of Jesus Christ of latter Day Saints and the treatment he faced was because of his

religion.

        29.    In illegally discriminating and retaliating against Plaintiff, Defendant acted with

malice and/or reckless indifference to the statutory-protected rights of Plaintiff. As a result of

Defendant's violations of the TCHRA, Plaintiff has suffered actual damages in the form of lost




Plaintiff’s Original Complaint                                                                      6
              Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 7 of 8




wages and benefits (past and future), mental trauma, and other losses.

       30.       As a result of these willful violations of the TCHRA, Plaintiff requests that he is

awarded all compensatory and punitive damages, to which he may be entitled, as outlined in the

TCHRA, equitable and/or injunctive relief, and attorney fees and costs.

                              COUNT 4 - TCHRA RETALIATION

       31.       Plaintiff hereby incorporates by reference all allegations contained in the preceding

paragraphs as though fully set forth herein.

       32.       Defendant intentionally retaliated against Plaintiff because of the complaints of

religion (i.e., the Church of Jesus Christ of Latter-Day Saints), which was in violation of the Texas

Labor Code § 21.055. As a result of Defendant’s retaliation, Plaintiff suffered damages (in an

amount that is within the jurisdictional limits of this Court).

                                        VI.      JURY DEMAND

       33.       Plaintiff demands a jury on all issues to be tried in this matter. As such, Plaintiff

submits a jury demand and herein submits the jury fee.

                                              VII.   PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear, and answer herein, and that on final trial, Plaintiff has a judgment against Defendant for

the following:

                 a.     All damages that Plaintiff may be entitled to pursuant to this Original

                        Complaint, or any amendments thereto, including (but not limited to) back

                        pay, future wages, reinstatement, upgrading, and compensation for benefits

                        not received;

                 b.     Compensatory damages, including (but not limited to) emotional distress;




Plaintiff’s Original Complaint                                                                      7
             Case 3:21-cv-00100 Document 1 Filed 05/07/21 Page 8 of 8




              c.      Past, present, and future physical pain and mental suffering;

              d.      Punitive damages;

              e.      Liquidated damages;

              f.      Reasonable attorneys’ fees, as allowed by law (with conditional awards in

                      the event of appeal);

              g.      Pre-judgment interest (at the highest rate permitted by law);

              h.      Post-judgment interest from the judgment until paid (at the highest rate

                      permitted by law);

              i.      Costs of Court; and

              j.      Such other and further relief, at law or in equity, to which Plaintiff may be

                      entitled, whether by this Original Complaint or by any proper amendments

                      thereto.




                                              Respectfully Submitted,




                                              /s/ Alfonso Kennard
                                              Alfonso Kennard Jr.
                                              Texas Bar No.: 24036888
                                              Southern District No.: 713316
                                              alfonso.kennard@kennardlaw.com
                                              5120 Woodway Dr., Suite 10010
                                              Houston Texas 77056
                                              Tel.: (713) 742 -0900
                                              Fax: (713) 742 -0951
                                              ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Complaint                                                                   8
